Citation Nr: 1235427	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  06-32 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for temporomandibular joint disorder (TMJ), to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1977 to August 1977 and in the United States Air Force from July 1986 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the benefit sought on appeal.  The Veteran submitted a notice of disagreement with this determination in February 2006, and timely perfected his appeal in October 2006.

In December 2007, the Veteran testified before the undersigned Veterans Law Judge, via video conference between the North Little Rock RO and the Board's Central Office in Washington, DC.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

This claim came before the Board in February 2008 and June 2010.  On both occasions, the claim was remanded for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since October 2006, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.



Treatment Records

The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  As such, the AMC is requested to obtain any available VA treatment records dated from August 2011 to the present.

The AMC should also contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for any health care providers who may possess additional records of treatment for his TMJ that are not currently on file.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the AMC/RO should obtain and associate with the file all records that are not currently on file.

VA Examinations

During his December 2007 Board hearing, the Veteran stated that he was first diagnosed with TMJ during his time in active duty service.  He stated that he was told that this condition could reduce blood flow to his brain, so he was instructed to wear a mouth guard at night.  See Board Video Conference Hearing Transcript, December 14, 2007, p. 24.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 
In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The Board notes, however, that in the July 2010 Appellant's Post-Remand Brief, the Veteran's representative claimed that the Veteran's significant service-connected orthopedic disabilities resulted in grinding of the teeth and the TMJ condition.  See Appellant's Post-Remand Brief, July 26, 2012.  This theory of entitlement to service connection on a secondary basis has not been previously advanced.  

Pursuant to the Board's June 2010 Remand, the Veteran was afforded a VA dental examination to determine the likely nature and etiology of his claimed TMJ.  This examination was conducted on June 30, 2010.  At that time, the Veteran stated that he was diagnosed with TMJ 12 years ago (in approximately 1998) in association with his mental health issues.  With respect to trauma to the face or jaw, the Veteran reported that he was in a motor vehicle accident (MVA) when he was 17 years old when he was thrown from his vehicle.  He also reported being in a second MVA in approximately 2006, but only reported hitting the back of his head.  Upon physical examination, the Veteran reported no problems during mastication, but some masticatory function loss was noted as due to the Veteran's missing teeth.  The Veteran was missing teeth numbered 18, 19, 30 and 31, all of which were replaceable by prosthesis.  There was some bone loss due to extraction of teeth and open contact between teeth numbered 15 and 16.  All remaining bone levels were noted as within normal limits.  See VA Dental Examination Report, June 30, 2010.

The VA examiner noted that the Veteran had some signs of TMJ.  The pain the Veteran experienced during the examination was considered more likely than not due to bruxism, which caused muscle soreness.  No loss of function was noted and there was no record of an MVA during the Veteran's active duty service.  The VA examiner concluded that she was not fully able to determine whether or not the Veteran's symptoms were due to or caused by active duty service; however, since the Veteran's symptoms were more likely due to his bruxism habit, his condition was considered less likely than not caused by his active duty service.  Id.

Unfortunately, the June 2010 VA dental examination did not address the question of whether the Veteran's TMJ condition is secondary to any of his service-connected disabilities.  Service connection may also be established on a secondary basis for disability, which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder, which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c) ); Allen v. Brown, 8 Vet. App. 374 (1995). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

As VA has yet to have the opportunity to address the question of secondary service connection, the June 2010 dental examination is not considered adequate for rating purposes.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  As such, the Veteran must be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated from August 2011 to the present.  Any response received in association with this request should be memorialized in the Veteran's claims file.
2.  Contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for any health care providers who may possess additional records of treatment for his TMJ that are not currently on file.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the AMC/RO should obtain and associate with the file all records that are not currently on file.  If the AMC/RO is unsuccessful in obtaining any such records identified by the Veteran, it should inform the Veteran of this and request him to provide a copy of the outstanding medical records if possible. 

3.  After obtaining any available VA and private treatment records, the Veteran should be scheduled for a new VA dental examination with an appropriate expert to determine the likely nature and etiology of his currently diagnosed TMJ.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.  The VA examiner must address the following:

A.)  State whether it is "at least as likely as not" (a 50 percent probability or greater) that the Veteran currently suffers from TMJ as a result of his time in active duty service.  Specifically, the VA examiner should address the Veteran's contention that he was initially diagnosed with TMJ in service.  If possible, the VA examiner should state whether the Veteran has suffered from TMJ since that time.

B.)  Thereafter, state whether it is "at least as likely as not" (a 50 percent probability or greater) that the Veteran suffers from TMJ as secondary to his service-connected disabilities or whether his TMJ is aggravated by his service-connected disabilities.

The opinions should be supported by clear rationale, and a discussion of the facts and medical principles involved must be provided.  

The term "at least as likely as not", does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

4.  Thereafter, review the Veteran's claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for TMJ, to include as secondary to service-connected disabilities, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


